Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                        Case No. 1:18-cv-23329

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  _______________________________________/



                  PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT



   KENNETH P. HAZOURI                              BART R. VALDES
   Trial Counsel                                   Florida Bar Number: 323380
   Fla. Bar No. 019800                             bvaldes@dsklawgroup.com
   khazouri@dsklawgroup.com                        DSK LAW GROUP
   lquezada@dsklawgroup.com                        de Beaubien, Simmons, Knight,
   ANDREW S. BALLENTINE                            Mantzaris & Neal, LLP
   Fla. Bar No. 118075                             609 West Horatio Street
   aballentine@dsklawgroup.com                     Tamp a, Florida 33606
   skuharske@dsklawgroup.com                       Telephone: (813) 251-5825
   de Beaubien, Simmons, Knight,                   Facsimile: (813) 254-1063
   Mantzaris & Neal, LLP                           Attorneys for Plaintiff
   332 North Magnolia Avenue
   Orlando, Florida 32801
   Telephone: (407) 422-2454
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 2 of 12



         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

  (“Plaintiff”), hereby files this Reply to Defendants, MANUEL V. FEIJOO, M.D., P.A. (the

  “Clinic”), and MANUEL V. FEIJOO’s (“Feijoo”) (collectively “Defendants”), Response to

  Plaintiff’s Motion for Summary Judgment (“Response”) [Doc. 79] and states as follows:

  I.     THE CPT ASSISTANT ARTICLES IN EVIDENCE ESTABLISH THAT THE CLINIC’S
         BILLS VIOLATE FLORIDA STATUTE § 627.736(5)(d), AND MR. MISCOE’S
         TESTIMONY ON THIS ISSUE IS AN INVALID OPINION REGARDING THIS
         STATUTE’S INTERPRETATION.

         Sections II.A. and III.A. of Defendants’ Response argue there are disputed factual issues

  regarding whether the Clinic’s medical bills comply with the AMA’s CPT as mandated by Florida

  Statute § 627.736(5)(d) (“§ 627.736(5)(d)”). [Doc. 79, pp. 2-8, 11-13] Defendants assert that the

  “only basis” for Plaintiff’s Motion for Summary Judgment is the affidavit of its expert, Patrick

  Jacob, M.D. [Doc. 79, p. 11] They then argue their coding expert, Michael Miscoe, disputes Dr.

  Jacob’s opinions on whether the Clinic’s reporting of CPT codes 71640 and 95851 in its medical

  bills complies with the AMA’s CPT and § 627.736(5)(d).1 [Doc. 76, p. 11-12]

         In addition to Dr. Jacob’s affidavit, however, Plaintiff has filed articles from the AMA’s

  CPT Assistant explaining the proper use of CPT codes 76140 and 95851. [Doc. 72-2, pp. 116-18,

  158] These articles are standalone evidence, and they establish beyond any legitimate factual

  dispute that the Clinic’s use of CPT codes 71640 and 95851 violates the AMA’s CPT and

  § 627.736(5)(d).

         Importantly, neither Defendants nor Mr. Miscoe assert the Clinic’s reporting of CPT codes

  71640 and 95851 complied with the AMA’s CPT under guidance set forth in the CPT Assistant



  1
    In addition to filing Mr. Miscoe’s Declaration, Defendants have also filed his expert report, which
  is inadmissible hearsay. E.g., Johnson v. Borders, No. 6:15-cv-936-Orl-40DCI, 2018 WL 4215027
  at *1 (M.D. Fla. Sept. 4, 2018)(citing Jones v. Royal Caribbean Cruises, Ltd., No. 12–20322–CIV,
  2013 WL 8695361, at *2 (S.D. Fla. Apr. 4, 2013)).


                                                   2
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 3 of 12



  articles Plaintiff has filed in evidence. Instead, their position is that § 627.735(5)(d) prohibits the

  Court’s consideration of those articles. If the Court rules otherwise and considers them, then

  Plaintiff is entitled to a summary judgment ruling that Defendants’ bills reporting CPT codes

  95851 or 76140 (i.e., all of them) do not comply with the AMA’s CPT and, therefore, violate

  § 627.736(5)(d).

         Defendants’ futile attempt to avoid this result begins with a cleverly worded statement

  asserting that Mr. Miscoe “explains how every one of Dr. Feijoo’s bills adhered to the CPT

  requirements actually recognized by Florida Statute § 627.736(5)(d).” [Doc. 79, p. 2; e.s.] This

  sounds emphatic. Defendants do not, however, immediately explain the meaning of their

  qualifying phrase “CPT requirements actually recognized by” § 627.736(5)(d). One has to read

  through pages of material before arriving at the explanation. Citing Paragraphs 24 and 25 of Mr.

  Miscoe’s Declaration, Plaintiff’s assert that the “legislature chose not to incorporate” the CPT

  Assistant into § 627.736(5)(d) as a reference for determining providers’ compliance with the

  AMA’s CPT. [Doc. 79, pp. 4-5] This is the sole basis for Defendants’ argument that the Court

  cannot consider the CPT Assistant articles filed by Plaintiff when determining if their reporting of

  CPT codes 76140 and 95851 complies with the AMA’s CPT and § 627.736(5)(d). [Doc. 79, p. 5]

         A review of Mr. Miscoe’s testimony offered in support of this assertion, including

  Paragraphs 24 and 25 of his Declaration, clearly establishes that it is an invalid opinion on an issue

  of statutory interpretation. Specifically, Mr. Miscoe’s Declaration states as follows:

                 23. The statute [§ 627.736(5)(d)] expressly incorporates the CPT Editorial
         Panel instructions that are published by the AMA or licensed for publication to
         others in the Current Procedural Terminology, 4th edition.

                 24. The legislature did not incorporate any other publication or reference
         relative to code selection by the AMA, AAPC, or any other provider trade
         association as a standard for determining whether a CPT code was appropriate for
         a given service.



                                                    3
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 4 of 12




                 25. The legislature did not incorporate or reference, as a standard for
         determining compliance with applicable CPT coding, the CPT Assistant
         Newsletter, which is published by the CPT Education and Information Services
         (“CPTEIS”) division of the AMA.
                                               ***
                 29.     . . . [N]either the CPT Assistant nor these undefined “other
         publications” are referenced by the Florida legislature as a relevant standard for
         code selection in first party automobile personal injury cases under the express
         language of West’s F.S.A. §627.736(5)(d). Therefore, even to the extent one might
         conclude that the CPT Manual incorporates the CPT Assistant for some purpose,
         the Florida legislature has not.

  [Doc. 80-3, pp. 4-5; emphasis supplied] This testimony is—facially and manifestly—an

  impermissible opinion regarding the proper interpretation of § 627.736(5)(d), which is a pure issue

  of law reserved exclusively for this Court.

         Experts like Mr. Miscoe are prohibited from offering opinions on issues of law because

  they invade the province of the court. As explained by the Eleventh Circuit:

         [T]he court must be the jury’s only source of law, and questions of law are not
         subject to expert testimony. Courts must remain vigilant against the admission of
         legal conclusions, and an expert witness may not substitute for the court in charging
         the jury regarding the applicable law.

  Commodores Entm’t Corp. v. McClary, 879 F. 3d 1114, 1128-29 (11th Cir. 2018). Statutory

  interpretation is a pure issue of law. E.g., Damiano v. F.D.I.C., 104 F. 3d 328, 335 n. 6 (11th Cir.

  1997). Thus, Mr. Miscoe’s opinions regarding his own interpretation of § 627.736(5)(d) are invalid

  and inadmissible for any purpose.

         In Fabelo v. Wells Fargo Bank, N.A., No. 1:13-cv-22721-UU, 2014 WL 12596986 (S.D.

  Fla. Nov. 19, 2014), this Court struck an expert opinion filed in opposition to a motion for summary

  judgment under circumstances indistinguishable from this case. The plaintiff in Fabelo sued a bank

  for conversion under Florida Statute § 673.4201 based on its role in a check forgery scheme carried

  out by the plaintiff’s former employee. Id. at *1. The bank filed a motion for summary judgment,




                                                   4
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 5 of 12



  and the plaintiff attempted to oppose it with an affidavit of his expert. Id. at *3. One of the expert’s

  opinions was dependent on her interpretation of Florida Statute § 673.1301(1)(g), which

  established the standard of “ordinary care” for the bank when negotiating the checks. Id. at *4. The

  Court struck this opinion from consideration in the summary-judgment proceedings on the

  following grounds:

          [A]n expert may not testify as to his opinion regarding ultimate legal conclusions
          because the district court must be the jury’s only source of law. Ms. Hansen’s
          opinion that the second sentence of the ordinary care definition found in Section
          673.1031(1)(g) does not apply to Defendant is a legal conclusion and the Court will
          not allow Ms. Hansen to testify about how the Florida Statutes apply in this case.

  Id. at *5 (citations and internal quotations omitted).

          Fabelo is directly on point. Like the expert in Fabelo, Mr. Miscoe’s opinions regarding the

  Clinic’s use of CPT codes 76140 and 95851 are based on his own interpretation of § 627.736(5)(d).

  His opinion is that § 627.736(5)(d) does not authorize consideration of the CPT Assistant in this

  inquiry because the “legislature did not incorporate or reference . . . the CPT Assistant” in §

  627.735(5)(d). This is statutory interpretation, pure and simple. As the Court did in Fabelo, this

  Court should refuse to consider such invalid and inadmissible expert testimony in these summary

  judgment proceedings. See also City of Rome, Georgia v. Hotels.com, L.P., 4:05-CV-249-HLM,

  2012 WL 13020825 at *4 (N.D. Ga. June 6, 2012)(“Experts are not permitted to testify on issues

  of statutory interpretation.”).

          In fact, Mr. Miscoe’s interpretation of § 627.736(5)(d) directly contravenes multiple

  decisions from Florida’s courts regarding use of the CPT Assistant. The decision of State Farm

  Mut. Auto. Ins. Co. v. Nu-Best Whiplash Injury Center, Inc., could not be any clearer on this issue.

  23 Fla. L. Weekly Supp. 121a (Fla. 6th Cir. Ct. 2014), aff’d Nu-Best Whiplash Injury Ctr., Inc. v.

  State Farm Mut. Auto. Ins. Co, 244 So. 3d 221 (Table) (Fla. Dis. Ct. App. 2018). Under the heading




                                                     5
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 6 of 12



  “CONCLUSIONS OF LAW,” the Nu-Best court made the following rulings:

         Florida’s No-Fault State requires that providers comply with AMA CPT coding in
         the submission of bills for payment of insureds’ PIP benefits. Further, guidance is
         to be provided by the Physicians’ Current Procedural Terminology (CPT). Florida
         Statute § 627.736(5)(d). The Statute goes on to provide that an insurer is not
         required to pay a claim or charges with respect to a bill that does not meet the
         requirements of section (5)(d). Florida Statute § 627.736(5)(b)1.d. (2001-2012).

         When interpreting the appropriate CPT code when a bill has been submitted for
         payment pursuant to an insured’s PIP benefits, the Court must turn to the AMA
         CPT coding requirements and statutorily referenced AMA promulgated guides. An
         authoritative reference tool when determining the appropriate CPT code for a
         procedure are those referenced in the CPT code book, including the AMA’s CPT
         Assistant, the AMA’s Frequently Asked Questions about CPT Coding, the AMA
         Coding Consultations, and CPT Changes, An Insider’s View.

  Id. at *4 (emphasis supplied). Mr. Miscoe’s proposed interpretation of § 627.736(5)(d) is directly

  contrary to this highlighted ruling in Nu-Best. See also State Farm Mut. Auto, Ins. Co. v. R.J.

  Trapana, M.D., P.A., (a/a/o Noemi Marquez) (“Trapana”), 23 Fla. L. Weekly Supp. 98a at *2

  (Fla. Cir. Ct. 2015) (holding that courts can use the CPT Assistant “as a guide [to] clarify

  information found in the CPT Manual” when determining if a medical bill complies with §

  627.736(5)(d)); Maduk (a/a/o Lynn Kus) v. Progressive Express Ins. Co., 11 Fla. L. Weekly Supp.

  408b (Fla. Cir. Ct. 2004)(affirming the trial court’s admission of the CPT Assistant as “substantive

  evidence” that the provider did not properly bill CPT code 76140); Hallandale Beach Orthopedics,

  Inc. (a/a/o Monette Bonhomme) v. State Farm Mut. Auto. Ins. Co., 18 Fla. L. Weekly Supp. 1050a

  at *3 (Fla. Broward Cty. Ct. 2011)(“Since the Physicians Current Procedural Terminology code

  book directs the use of the CPT Assistant to discern its intent, the Court finds that reference to the

  CPT Assistant is appropriate when interpreting the CPT code book” for purposes of determining

  compliance with § 627.736(5)(d).)

         In sum, Mr. Miscoe’s opinion regarding his interpretation of § 627.736(5)(d) is not only

  invalid, it is contrary to Florida law. The above decisions establish that the CPT Assistant is a



                                                    6
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 7 of 12



  relevant and authoritative resource for determining if the Clinic’s reporting of CPT codes 76140

  and 95851 in its medical bills complied with the AMA’s CPT as required by § 627.736(5)(d). The

  CPT Assistant articles Plaintiff has filed in evidence irrefutably establish the Clinic’s medical bills

  reporting these charges do not comply with the AMA’s CPT and, therefore, violate

  § 627.736(5)(d). Plaintiff’s expert, Dr. Jacob, has also opined to the same conclusion. Since

  Defendants have not filed any competent evidence in opposition to the CPT Assistant articles or

  Dr. Jacob’s opinion, Plaintiff is entitled to a summary judgment ruling that all of the Clinic’s

  medical bills violate § 627.736(5)(d) and are not compensable under this statute.

         Defendants also incorrectly assert that even if the Clinic’s bills violate § 627.736(5)(d),

  this “does not establish State Farm’s right to recover under FDUTPA.” [Doc. 79, p. 12] Sections

  627.736(5)(b)1. & (d) proscribe billing practices the Legislature has determined are sufficiently

  false and/or misleading to render medical bills legally non-compensable. See, e.g., Fla. Sess. Law

  Serv., Chapter 2003-411 (declaring the Legislature is enacting § 627.736(5)(b)1. and (d) “in order

  to prevent PIP insurance fraud and abuse...”); Chiropractic One, Inc. v. State Farm Mut. Auto. Ins.

  Co., 92 So. 3d 871 (Fla. Dist. Ct. App. 2012)(explaining that the legislation enacting

  § 627.736(5)(b)1. and (d) is intended “to address what [the Legislature] perceived to be significant

  dishonesty in connection with the claiming of PIP benefits.”). Accordingly, if an insurer pays

  medical bills that are non-compensable under one of these statutory provisions, it is entitled to

  recover those payments as actual damages in a FDUTPA claim against the provider. See State

  Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d 1343 (S.D. Fla.

  2015)(awarding the insurer damages in its FDUTPA claim equal to the PIP benefits it paid the

  provider for medical bills that were non-compensable under § 627.736(5)(b)1.b.); State Farm Mut.

  Auto. Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1327




                                                    7
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 8 of 12



  (S.D. Fla. 2017)(ruling that proof of the defendants’ submission of deceptive invoices that induced

  payments by plaintiff satisfies all of the elements of a FDUTPA claim for damages).

          The Clinic’s misuse of these CPT codes is also facially deceptive. Every time the Clinic

  reported CPT code 76140, it billed Plaintiff for an x-ray consultation that Feijoo simply did not

  perform. Billing for services not rendered is classic PIP fraud and abuse. See, e.g., Regional MRI

  of Orlando, Inc. v. Nationwide Mut. Fire Ins. Co., 884 So. 2d 1102 (Fla. Dist. Ct. App.

  2004)(quoting Fla. Sess. Law. Serv. Ch. 2001–271, § 1, at 1749–50)(“The Legislature further finds

  insurance fraud related to personal injury protection takes many forms, including, but not limited

  to, . . . billing of insurers by clinics for services not rendered. . . .”). As for CPT code 95851, every

  time Defendants billed this code they double-billed Plaintiff for basic range of motion testing that

  was an integral part of Feijoo’s evaluations for which the Clinic also billed CPT codes 99204,

  99214, or 99215. [Doc. 72-2, p. 10, ¶ 21] Double-billing for a service is facially deceptive.

          The evidence also establishes beyond any genuine factual dispute that Defendants have

  violated § 627.736(5)(b)1.c. in each of the PIP claims at issue in this case. As explained in Section

  II. of Plaintiff’s Motion for Summary Judgment, this statute relieves insurers of the duty to pay

  any PIP claim in which the provider has “knowingly” made a false or misleading statement(s).

  [Doc. 72, pp. 13-15] The term “knowingly” includes a provider’s reckless submission of such a

  statement. Fla. Stat. § 627.732(10). At a minimum, Defendants acted recklessly by systematically

  submitting the false and misleading charges for CPT code 95851 and 76140 in hundreds of bills

  issued to Plaintiff over a four year period. See Chiropractic One, 92 So. 3d at 873 (affirming a

  summary judgment ruling that the provider violated § 627.736(5)(b)1.c. through its “intentional or

  recklessly improper use of Current Procedural Terminology codes.”) Defendants’ violation of

  § 627.736(5)(b)1.c. is an additional basis for Plaintiff to recover its payments to the Clinic as actual




                                                     8
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 9 of 12



  damages in its FDUTPA claim.

         In this regard, Mr. Miscoe’s Declaration states that even if Defendants did improperly

  report CPT code 76140 this “was neither reckless or [sic] negligent absent evidence of Dr. Feijoo’s

  knowledge” of the CPT Assistant. [Doc. 80-3] This statement is also invalid expert testimony

  because it does not concern matters beyond the understanding of the average lay person and merely

  purports to tell the fact finder what result to reach. E.g., U.S. v. Frazier, 387 F. 3d 1244, 1262-63

  (11th Cir. 2004); Webb v. Carnival Corp., 321 F.R.D. 420 (S.D. Fla. 2017); Higgs v. Costa

  Crociere S.P.A. Co., No. 15-60280-Civ-Cohn/Seltzer, 2016 WL 4370012 at *7 (S.D. Fla. Jan. 11,

  2016) (prohibiting expert testimony that the defendant’s employees were “at fault” or “careless”).

         Section III.A. of Defendants’ Response also attempts to distinguish the Trapana decision

  briefed in Plaintiff’s Motion for Summary Judgment. [Doc. 72, pp. 10-12] It argues Trapana is

  somehow distinguishable because Plaintiff was a defendant in that PIP suit, whereas here it is a

  plaintiff prosecuting a FDUTPA claim. [Doc. 79, p. 13] This attempt to distract from Trapana’s

  legal rulings intentionally misses the point. Trapana holds that courts may consider CPT Assistant

  articles when determining if a medical bill complies with the AMA’s CPT for purposes of

  § 627.736(5)(d). Trapana also ruled that, as a matter of law, the physician’s billing of the insurer

  for CPT code 76140 in circumstances identical to the Clinic’s billing of Plaintiff for the same CPT

  code did not comply with the AMA’s CPT and violated § 627.736(5)(d). Nothing argued in

  Defendants’ Response alters the clear application of these legal rulings in this case.2

         Defendants have also failed in their effort to counter Dr. Jacob’s detailed testimony



  2
    Defendants also assert that Plaintiff’s litigation of Trapana should have somehow caused it to
  know that Defendants’ were deceptively reporting CPT code 76140 in the Clinic’s bills upon
  receiving them. This assertion makes no sense as the cases involve different medical providers.
  Defendants’ entire argument is also founded on an incorrect legal standard for determining the
  existence of a traditional FDUTPA violation. See infra Section II, pp. 10-11.


                                                   9
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 10 of 12



   explaining that Feijoo’s evaluations do not meet the mandatory requirements for billing the high-

   level E&M codes 99204, 99214, and 99215 with Mr. Miscoe’s Declaration. [Doc. 79, p. 7] [Doc.

   72-2, pp. 15-25, ¶s 35-60] There is no indication Mr. Miscoe has even reviewed the Clinic’s

   medical records of the evaluations. His opinion is that the CPT codebook’s requirements for billing

   the above E&M codes are so vague that one cannot determine if Feijoo’s evaluations satisfied

   them. [Doc. 80-3, pp. 9-10, ¶ 47] Acceptance of this opinion would render the CPT codebook’s

   description of the E&M codes entirely meaningless—a patently absurd and untenable result.

          As for Feijoo, he could not explain in his deposition how or why the evaluations for which

   his Clinic repeatedly billed Plaintiff CPT Codes 99204, 99214, and 99215 supposedly satisfy the

   mandatory criteria specifically defined in the CPT codebook. [Doc. 71-2, pp. 57, 59-62, 182-185,

   241-245]; [Doc. 72-2, pp. 169-230] Feijoo’s conclusory statements in his affidavit that the patients

   required “comprehensive examination[s],” and his medical decision making in the evaluations “is

   almost always complex,” without reference to, or application of, those mandatory criteria are not

   competent evidence in opposition to Plaintiff’s Motion for Summary Judgment. See, e.g., Evers v.

   General Motors Corp., 770 F. 2d 984, 986 (11th Cir. 1985).

   II.    DEFENDANTS’ PURPORTED DEFENSE OF PLAINTIFF’S TRADITIONAL
          FDUTPA CLAIM BASED ON ITS ALLEGED KNOWLEDGE OF THEIR DECEPTIVE
          BILLING PRACTICES IS FOUNDED ON AN INCORRECT LEGAL STANDARD,
          AND THEIR ARGUMENTS IN OPPOSITION TO PLAINTIFF’S CLAIM FOR A PER
          SE FDUTPA VIOLATION ARE BASELESS.

          Sections II.B. and III.B. of Defendants’ Response argue their manifestly deceptive billing

   practices were really not deceptive because Plaintiff learned about them in depositions involving

   PIP claims not at issue in this case, a prior investigation of Defendants that ended in 2012, and the

   investigation that led to the filing of this lawsuit. [Doc. 79, pp. 8-11, 13-16] Defendants have

   copied-and-pasted these arguments from their Motion for Summary Judgment. [Doc. 67, pp. 5-12]




                                                    10
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 11 of 12



   Plaintiff fully responded to these arguments in its opposing Memorandum of Law. [Doc. 85, § I,

   pp. 2-16] As explained therein, Defendants’ entire position is founded on an incorrect legal

   standard that improperly converts the purely objective standard for determining if they violated

   FDUTPA into a subjective one. Plaintiff incorporates those arguments herein by reference in

   opposition to the same arguments in Defendants’ Response.

          Section III.B.1. of Defendants’ Response is likewise a shorter version of the same

   arguments directed to Plaintiff’s claim for a per se FDUTPA violation in their Motion for

   Summary Judgment. [Doc. 67, pp. 12-17] In its opposing Memorandum of Law, Plaintiff

   explained that those meritless arguments are not grounded in any germane legal analysis. [Doc.

   85, § II, pp. 16-20] Plaintiff also incorporates those arguments herein by reference.

   III.   DEFENDANTS’ ARGUMENTS IN OPPOSITION TO PLAINTIFF’S MOTION FOR
          SUMMMARY JUDGMENT ON ITS CLAIM FOR DECLARATORY RELIEF ARE
          MERITLESS FOR THE REASONS EXPLAINED IN SECTION I. ABOVE.

          In reliance on earlier arguments, Section III.C. of Defendants’ Response merely asserts

   that there are genuine issues of fact within Plaintiff’s claim for declaratory relief regarding whether

   they submitted false or misleading CPT code charges and/or did so knowingly. [Doc. 79, pp. 17-

   18] As explained in Section I. above, Defendants’ arguments on these issues are meritless.

   IV.    PLAINTIFF’S FDUTPA CLAIM IS NOT BARRED BY THE VOLUNTARY
          PAYMENT DOCTRINE.

          Section III.D. of Defendants’ Response asserts that Plaintiff’s FDTUPA claim is precluded

   by the voluntary payment doctrine. [Doc. 79, pp. 18-19] Defendants have again copied-and-pasted

   these arguments from its Motion for Summary Judgment. [Doc. 67, pp. 17-18] In its Memorandum

   of Law in Opposition to that motion, Plaintiff explained that under no stretch of the imagination

   were its payments of the Clinic’s bills “voluntary” for purposes of this doctrine. [Doc. 85, § III,

   pp. 20-21] Plaintiff hereby incorporates those arguments herein by reference.



                                                     11
Case 1:18-cv-23329-RAR Document 95 Entered on FLSD Docket 07/18/2019 Page 12 of 12



         Dated this 18th day of July, 2019.

                                              Respectfully submitted,

                                              /s/ Kenneth P. Hazouri
                                              KENNETH P. HAZOURI
                                              Trial Counsel
                                              Fla. Bar No. 019800
                                              khazouri@dsklawgroup.com
                                              lquezada@dsklawgroup.com
                                              ANDREW S. BALLENTINE
                                              Fla. Bar No. 118075
                                              aballentine@dsklawgroup.com
                                              skuharske@dsklawgroup.com
                                              DSK LAW GROUP
                                              deBeaubien, Simmons, Knight,
                                               Mantzaris and Neal, LLP
                                              332 North Magnolia Avenue
                                              Orlando, Florida 32801
                                              Telephone: (407) 422-2454

                                              BART R. VALDES
                                              Florida Bar Number: 323380
                                              bvaldes@dsklawgroup.com
                                              DSK LAW GROUP
                                              deBeaubien, Simmons, Knight,
                                                Mantzaris & Neal, LLP
                                              609 West Horatio Street
                                              Tampa, Florida 33606
                                              Telephone: (813) 251-5825
                                              Facsimile: (813) 254-1063
                                              Attorneys for Plaintiff




                                                12
